*351MEMORANDUM**
Kumar Chettri, a native and citizen of India, petitions for review of a Board of Immigration Appeals (“BIA”) order denying his motion to reopen deportation proceedings to seek relief under the United Nations Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion the denial of a motion to reopen. Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001). We deny the petition for review.
Chettri contends that the statute of limitations for filing his motion to reopen should be equitably tolled because his counsel was ineffective. See Lopez v. INS, 184 F.3d 1097, 1100 (9th Cir.1999). Chettri did not, however, comply with the requirements of Matter of Lozada and the record does not contain an adequate factual basis to support his claim of ineffective assistance of counsel. Cf. Castillo-Perez v. INS, 212 F.3d 518, 525-26 (9th Cir.2000). Consequently, the BIA did not abuse its discretion by denying Chettri’s motion to reopen. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.